Case 3:14-cr-00175-WHA Document 1008-2 Filed 02/06/19 Page 1 of 4




                      EXHIBIT           B
                  Case 3:14-cr-00175-WHA Document 1008-2 Filed 02/06/19 Page 2 of 4

t




                                           XEWS ANO PERSPECIIVES FROM PACIFIC GAS AND ELECIRIC COUPAIiY
                                           HOVEi|BER 30,   Z0ll




        Posled on Oqlober 31, 2017




    Facts About Undergrounding
    Electric Lines
                                     the

                                               are
    or com



    Underqroundinq electric distribution lines is an
    alterna-tive to inEtalling lines above ground.
    .      Underground distribution lines cost significantly
           more to build than above ground lines and
           typically have a longer construction timeline.
    .      The cost of undergrounding a distribution line can
           vary depending on several variables, such as
           road width (work access), nearby sidewalks (to
           comply with the Americans with Disabilities Act),
           density of nearby residences and businesses,
           surrounding vegetation, the number of power lines
           involved, other existing structures underground
           and other environmental issues.
    Benefits and challenges of undergrounding
              main be
                               n
                  n
    u
                        uring
    However, underground lines are not immune to weather
    damaqe and are-vulnerable to eouioment issues.
    lightni-ng strikes, flooding, earthquakes, and excdvation
    oamage Dy a rntro pany.
    When underqround svstems are damaoed. locatino
    fault areas ahd undertakinq excavation-orocesses "can
    be time-consuming. pnd.er"grqund lines ban take almost
    rwrce as long to repatr wnen oamage occurs.
                                                                                                           EXHIBIT
    Undergrounding is also very costly.
                                                                                                            007
                                                                   VERITEXTY {8F0052
                                                                                                          ,llorilo1t c^a
                                                                              EXHIBIT
                                                                                 UU3J{JIJT
    Case 3:14-cr-00175-WHA Document 1008-2 Filed 02/06/19 Page 3 of 4




.   A report prepared by the Edison Electric lnstitute,
    "Out of Sight, Out of Mind, An Updated Study on
    the Undergrounding of Overhead Power Lines,"
    (ljnlt lo,fp,port) found that burying above-ground
    electric distribution systems can cost up to $5
    million a mile in urban areas.
.   According to PG&E estimates, it costs
    approximately $3 million per mile to convert
    underground electric distribution lines from
    overhead. PG&E's cost to build new overhead
    lines is approximately $150 per foot or $800,000
    per mile.

.   New underground construction costs vary
    depending on trenching and paving costs. lf
    paving costs are not included and trench costs
    are shared between multiple parties (e.9., gas and
    telephone) the overall new underground costs will
    be less than conversion costs.
By-the-numbers

                             a
                           n bt
      ce area.                    c
      rt 18,000
 nes.


                                                    0
                   are                                    80
                                              e



Overhead-u nderground conversions
Underqround conversion has been undertaken bv the
eleclrid, telecornmunication and cable television '
companies under the iurisdiction of the California Public
Utilities Commission GPUC). The CPUC's website
(here) describes the inderor'ound conversion orooram
irmfnS historv throuqh 2014. Electric Rule 20'is the
CPUC-approVed tariff that ooverns the overhead
eleqllc.ccilr-vqysion prqgrarfi, commonly referred to as
the "Rule 20 Program.'-
Thg Rulp-2[Program consists of three parts: Rule 20A,
20B and 20C.
.   Rule 20A projects are paid for by utility customers
    and are governmental agency requested projects
    that must be "in the public interest." Both the
              Case 3:14-cr-00175-WHA Document 1008-2 Filed 02/06/19 Page 4 of 4




       electric and telephone utilities must participate in
       the overhead conversion project. Cities and
       counties are allocated a certain number of
       underground conversion work credits through an
       annual CPUC filing by the utility.
   .   Rule 208 projects are most often requested by
       developers to convert overhead electrlc and
       telephone lines along streets fronting commercial
       or residential development areas that include at
       least one block of existing overhead lines.
       Typically, 80 to 85 percent of these project costs
       are paid for by the developer.
   .   Rule 20C are small projects involving one or more
       property owners. Typically, these projects are
       paid for almost entirely by the property owner or
       owners.
 For Rule 20B and Bule 20C proiects. PG&E customers
 wrll pay a. port,on of the.cost'eqUal to the value of a new
 overnead ltne and overhead eQuipment removal and
 salvage values.
  lnvestment
 Since 201?, more than $300 million has been invested
 ln con-verling_gverhead electric lines to underqround as
 paft o.J PG&E's Rule 2Q prqqram. As menlion"ed?dove.-'
 hot all costs are borne by PG&E customerslhiough-
 rates.
 Email Currents at Currents@pqe.com                                                  "




                                                                                         I[lfit   +sr'o,e



                                                                                                            Sagn   !p lor our wilkly orrgougr
                                                                                                             Erter   toel Addras                 N
'POIE'r.d.rs to P.cilicGs d   Ekcrlc
€ 2alt PEUic O6.nd €lrctdc Cm9.ny. . Ar,hb!.
                                               , a   3!b.ldia.y d POtE Corpor.tior
                                                                                                                         PG&E   Homs    t   0sl|.r   lrr I   rOun Ur
